Gavin, J.
This is an action for the recovery of expenses incurred in-procuring the dissolution of a restraining order issued by the Supreme-Court in the case of the Midland R. W. Co. v. Stevenson, 130 Ind. 97, the-ordinary bond having been given to procure it. The order was dissolved by the affirmance of that case on December 17, 1891, and this suit was begun on January 5, 1892. Both the pleadings and findings are substantially the same as those in Midland R. W. Co. v. Stevenson, ante, page 207.
The case for appellant is certainly no stronger, and, upon the authority of that case, the judgment in this cause is affirmed.